Citation Nr: 1103186	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from June 1953 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.  
The appellant submitted a Notice of Disagreement with 
determination in September 2009, and timely perfected his appeal 
in March 2010.

The Board notes that on his March 2010 Substantive Appeal (VA 
Form 9), the appellant indicated that he wished to have a 
Decision Review Officer (DRO) hearing.  The appellant was 
scheduled for a DRO hearing in September 2010, which he 
subsequently cancelled.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence supports a finding that the 
appellant currently suffers from bilateral hearing loss as a 
result of acoustic trauma in active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

The appellant's claim of entitlement to service connection for 
bilateral hearing loss has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on the 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from bilateral 
hearing loss as a result of acoustic trauma in active duty 
service.  Specifically, the appellant claims that his Military 
Occupational Specialty (MOS) of air operator specialist, 
requiring him to be on the flight line, is the cause of his 
current bilateral hearing loss.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of service.  
See 38 C.F.R. § 3.303(d) (2010).  Furthermore, sensor neural 
hearing loss, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to have 
been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  See 38 C.F.R. § 3.385 (2010).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court has emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Analysis

With respect to Hickson element (1), current diagnosis, the Board 
notes that during his August 2009 VA audiological examination, 
the appellant's measured puretone threshold values were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
75
80
LEFT
20
20
35
60
70

Thus, the appellant has a current diagnosis of bilateral hearing 
loss, for VA purposes.  Hickson element (1) has been satisfied.  
See 38 C.F.R. § 3.385 (2010); see also Hickson, supra.

Review of the appellant's service records reveals that his MOS 
was listed as an air operator specialist.  See DD Form 214.  
Though there are no complaints of bilateral hearing loss during 
the appellant's time in service, his MOS is consistent with his 
complaints of acoustic trauma in service.  Furthermore, the Board 
finds that the appellant is both competent and credible to report 
on the fact that he was exposed to loud noises during service and 
that he suffered from decreased hearing acuity since that time.  
See Davidson, supra; Buchanan, supra; Jandreau, supra.  
Therefore, the Board concedes that the appellant was exposed to 
loud noise during service.  Thus, Hickson element (2), in-service 
disease or injury, has been satisfied.  See Hickson, supra.

With respect to crucial Hickson element (3), nexus, the medical 
evidence of record consists of medical opinions both for and 
against the appellant's claim.
The appellant participated in a VA audiological examination in 
August 2009.  At that time, the appellant indicated that he was 
exposed to very loud noise on a daily basis during his time in 
service.  Specifically, he noted that his daily duties were on 
the flight line and that he living quarters were also located 
very near to the flight line.  The appellant stated that he was 
not provided with hearing protection to be used during the 
execution of his duties.  He also stated that he had not been 
exposed to any loud noises, either due to employment or 
recreation, since his discharge from active duty service.  
Ultimately, based on the fact that the appellant did not complain 
of hearing loss at the time of his discharge from service, the VA 
examiner determined that the likely etiology of the appellant's 
bilateral hearing loss could not be determined without resort to 
speculation.  See VA Audiological Examination Report, August 25, 
2009.  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  It appears that the VA audiologist 
provided a conclusory statement without providing any support 
therefore.  The Board finds that the August 2009 VA audiological 
examination lacks any significant probative weight.  

In support of his claim, the appellant has submitted two private 
opinions.  The first, a statement from T.G., dated in April 2009, 
merely stated that the appellant suffers from a moderately severe 
bilateral sensorineural high-frequency hearing loss, which was 
most probably related to noise exposure during his military 
service.  See Statement of T.G., April 6, 2009.  Initially, the 
Board notes that the record associated with the appellant's 
claims file does not indicate that T.G. is a state-certified 
audiologist.  Pursuant to 38 C.F.R. § 4.85, an examination for 
hearing impairment for VA purposes must be conducted by a state-
;licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Thus, the Board affords the opinion of T.G. little 
probative weight.

Finally, the appellant submitted a November 2010 statement from 
S.M., AuD., addressing his claim.  S.M. indicated that the 
appellant was seen on October 26, 2010 at the U.F.S.H.C. for an 
audiologic evaluation.  The testing performed revealed compliant 
middle ear systems and a mild sloping to moderately severe 
sensorineural hearing loss in both ears.  It was noted that the 
appellant's hearing history was significant for noise exposure 
during his time of military service working on the flight line.  
The appellant denied a family history of hearing loss.  Based on 
the appellant's hearing history as well as the severity and 
configuration of his hearing loss, S.M., AuD., opined that it was 
at least as likely as not that the appellant's noise exposure 
during service contributed to his current hearing loss.  See 
Statement of S.M., AuD., November 9, 2010.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In the present case, the Board concludes that 
the evidence is at least in equipoise and entitlement to service 
connection for bilateral hearing loss must be granted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Further, the Board notes that similar to the holding in Charles 
v. Principi, 16 Vet. App. 370, 374-375 (2002), bilateral hearing 
loss is a condition, which is capable of lay observation.  See 
also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Furthermore, the Board finds the appellant's claim regarding his 
having problems with bilateral hearing loss, without any 
subsequent employment or recreational related noise exposure, to 
be competent and credible evidence of continuity of 
symptomatology because the presence of this disorder is not a 
determination "medical in nature" and it is therefore capable of 
lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.

Therefore, with granting the appellant the benefit of any 
reasonable doubt in this matter, the Board concludes that service 
connection for bilateral hearing loss is warranted because the 
record contains medical evidence of a current disability, 
evidence of the in-service incurrence of an injury, and medical 
evidence of a nexus between the in-service injury and the current 
disability.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010); Hickson, supra.


ORDER


Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


